UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6710


ROBERT LEE HOOD,

                Plaintiff - Appellant,

          v.

BUNCOMBE COUNTY JAIL; VAN SMITH, Detective; MIKE DOWNING,
Detective; STATE OF NORTH CAROLINA; ROBERT W. FISHER, Twenty-
eighth Solicitorial District of North Carolina, Asheville, NC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:91-cv-00078-RJC)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Lee Hood, Appellant Pro Se.      Curtis William Euler,
BUNCOMBE COUNTY ATTORNEY’S OFFICE, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert       Lee   Hood   appeals   the   district   court’s      order

dismissing Hood’s motion to reconsider the denial of relief on

his 42 U.S.C. § 1983 (2006) complaint.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                    Hood v. Buncombe

County   Jail,    No.    1:91-cv-00078-RJC      (W.D.N.C.     May    17,    2011).

Hood’s motion for appointment of appellate counsel is denied.

We   dispense    with    oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2